[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION TO STRIKE THIRD COUNT
This Court has difficulty in accepting the proposition that an employer, as an owner of motor vehicle, is liable for a reckless operator of a motor vehicle in double or treble damages merely because that operator is an employee operating the vehicle for business purposes or that operator is a family member of vehicle's owner. To do that would be to impose punitive sanctions on one who is without fault or without control over the one who is then and there acting in a reckless manner.
In the present case, the complaint goes further. In effect the plaintiff alleges the recklessness of the defendant operator was known and tolerated by the defendant employer. The plaintiff affirms that the employer knew of the operator's propensity failed to warn, correct, train or educate that operator. In addition the plaintiff claims that the employer allowed and permitted the defendant operator to operate a vehicle knowing that the vehicle had defective brakes, etc.
These allegations bring the case out of vicarious liability and under the umbrella of specific authorization to so act as its agent, servant and employee.
Accordingly, the Motion to Strike the third count is denied.
Ruling on Count Three was made from the bench.
JOHN F. WALSH, J. CT Page 8345